Exhibit 10.2

 

Morgan Stanley & Co. LLC

1585 Broadway, 5th Floor

New York, NY 10036

 

 

January 25, 2016

 

To:

Novavax, Inc.

 

20 Firstfield Road

 

Gaithersburg, Maryland 20878

 

Attention:

Chief Financial Officer

 

Telephone No.:

(240) 268-2030

 

Facsimile No.:

(240) 268-2100

 

 

Re:

Base Call Option Transaction

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between Morgan
Stanley & Co. LLC (“Dealer”) and Novavax, Inc. (“Counterparty”) as of the Trade
Date specified below (the “Transaction”).  This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. 
This Confirmation shall replace any previous agreements and serve as the final
documentation for the Transaction.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation.  In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.  Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
January 25, 2016 (the “Offering Memorandum”) relating to the Convertible Senior
Notes due 2023 (as originally issued by Counterparty, the “Convertible Notes”
and each USD 1,000 principal amount of Convertible Notes, a “Convertible Note”)
issued by Counterparty in an aggregate initial principal amount of USD
300,000,000 (as increased by up to an aggregate principal amount of USD
30,000,000 if and to the extent that the Initial Purchasers (as defined herein)
exercise their option to purchase additional Convertible Notes pursuant to the
Purchase Agreement (as defined herein)) pursuant to an Indenture to be dated
January 29, 2016 between Counterparty and The Bank of New York Mellon Trust
Company, N.A., as trustee (the “Indenture”).  In the event of any inconsistency
between the terms defined in the Offering Memorandum, the Indenture and this
Confirmation, this Confirmation shall govern.  The parties acknowledge that this
Confirmation is entered into on the date hereof with the understanding that
(i) definitions set forth in the Indenture that are also defined herein by
reference to the Indenture and (ii) sections of the Indenture that are referred
to herein will conform to the descriptions thereof in the Offering Memorandum. 
If any such definitions in the Indenture or any such sections of the Indenture
differ from the descriptions thereof in the Offering Memorandum, the
descriptions thereof in the Offering Memorandum will govern for purposes of this
Confirmation.  The parties further acknowledge that the Indenture section
numbers used herein are based on the draft of the Indenture last reviewed by
Dealer as of the date of this Confirmation, and if any such section numbers are
changed in the Indenture as executed, the parties will amend this Confirmation
in good faith to preserve the intent of the parties.  Subject to the foregoing,
references to the Indenture herein are references to the Indenture as in effect
on the date of its execution, and if the Indenture is amended or supplemented
following such date (other than any amendment or supplement (x) pursuant to
Section 10.01(h) of the Indenture that, as determined by the Calculation Agent,
conforms the Indenture to the description of Convertible Notes in the Offering
Memorandum or (y) pursuant to Section 14.07 of the Indenture, subject, in the
case of this clause (y), to the second paragraph under “Method of Adjustment” in
Section 3), any such amendment or supplement will be disregarded for purposes of
this Confirmation unless the parties agree otherwise in writing.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.             This Confirmation evidences a complete and binding agreement
between Dealer and Counterparty as to the terms of the Transaction to which this
Confirmation relates.  This Confirmation shall supplement, form a part of, and
be subject to an agreement in the form of the 2002 ISDA Master Agreement (the
“Agreement”) as if Dealer and

 

--------------------------------------------------------------------------------


 

Counterparty had executed an agreement in such form (but without any Schedule
except for (i) the election of US Dollars (“USD”) as the Termination Currency,
(ii) the election of the laws of the State of New York as the governing law
(without reference to choice of law doctrine), (iii) the election that the
“Cross Default” provisions of Section 5(a)(vi) of the Agreement shall apply to
Dealer with a “Threshold Amount” of 3% of Dealer’s shareholders’ equity
(provided that (a) the phrase “, or becoming capable at such time of being
declared,” shall be deleted from clause (1) of such Section 5(a)(vi) of the
Agreement, (b) “Specified Indebtedness” shall have the meaning specified in
Section 14 of the Agreement, except that such term shall not include obligations
in respect of deposits received in the ordinary course of Dealer’s banking
business and (c) the following sentence shall be added to the end of
Section 5(a)(vi) of the Agreement: “Notwithstanding the foregoing, a default
under subsection (2) hereof shall not constitute an Event of Default if (x) the
default was caused solely by error or omission of an administrative or
operational nature; (y) funds were available to enable the relevant party to
make the payment when due; and (z) the payment is made within two Local Business
Days of such party’s receipt of written notice of its failure to pay.”) on the
Trade Date.  In the event of any inconsistency between provisions of the
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates.  The parties hereby agree
that no transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.

 

2.                                      The terms of the particular Transaction
to which this Confirmation relates are as follows:

 

General Terms.

 

Trade Date:

January 25, 2016

 

 

Effective Date:

Trade Date

 

 

Option Style:

“Modified American”, as described under “Procedures for Exercise” below

 

 

Option Type:

Call

 

 

Buyer:

Counterparty

 

 

Seller:

Dealer

 

 

Shares:

The common stock of Counterparty, par value USD 0.01 per share (Exchange symbol
“NVAX”).

 

 

Number of Options:

300,000. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty. In no event will the Number of Options be
less than zero.

 

 

Applicable Percentage:

40%

 

 

Option Entitlement:

A number equal to the product of the Applicable Percentage and 146.8213

 

 

Strike Price:

USD 6.8110

 

 

Cap Price:

USD 9.7300

 

 

Premium:

USD 13,872,000

 

 

Premium Payment Date:

January 29, 2016

 

 

Exchange:

The NASDAQ Global Select Market

 

 

Related Exchange(s):

All Exchanges

 

2

--------------------------------------------------------------------------------


 

Excluded Provisions:

Section 14.04(g) and Section 14.03 of the Indenture.

 

Procedures for Exercise.

 

Conversion Date:

With respect to any conversion of a Convertible Note (other than any conversion
of Convertible Notes with a Conversion Date occurring prior to the Cut-Off Date
(any such conversion, an “Early Conversion”), to which the provisions of
Section 9(i)(i) of this Confirmation shall apply), the date on which the
“Holder” (as such term is defined in the Indenture) of such Convertible Note
satisfies all of the requirements for conversion thereof as set forth in
Section 14.02(b) of the Indenture.

 

 

Cut-Off Date:

The 45th “Scheduled Trading Day” (as defined in the Indenture) immediately
preceding the “Maturity Date” (as defined in the Indenture).

 

 

Expiration Time:

The Valuation Time

 

 

Expiration Date:

February 1, 2023, subject to earlier exercise.

 

 

Multiple Exercise:

Applicable, as described under “Automatic Exercise” below.

 

 

Automatic Exercise:

Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion Date
occurring on or after the Cut-Off Date in respect of which a “Notice of
Conversion” (as defined in the Indenture) that is effective as to Counterparty
has been delivered by the relevant converting “Holder” (as such term is defined
in the Indenture), a number of Options equal to the number of Convertible Notes
in denominations of USD 1,000 as to which such Conversion Date has occurred
shall be deemed to be automatically exercised; provided that such Options shall
be exercised or deemed exercised only if Counterparty has provided a Notice of
Exercise to Dealer in accordance with “Notice of Exercise” below.

 

 

 

Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.

 

 

Notice of Exercise:

Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options relating to
Convertible Notes with a Conversion Date occurring on or after the Cut-Off Date,
Counterparty must notify Dealer in writing before 5:00 p.m. (New York City time)
on the second Scheduled Valid Day immediately preceding the Expiration Date of
the number of such Options being exercised.

 

 

Valuation Time:

At the close of trading of the regular trading session on the Exchange.

 

 

Market Disruption Event:

Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:

 

3

--------------------------------------------------------------------------------


 

 

“‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
principal United States national or regional securities exchange or market on
which the Shares are listed for trading to open for trading or (ii) the
occurrence or existence for more than one half-hour period in the aggregate on
any Scheduled Valid Day of any suspension or limitation imposed on trading (by
reason of movements in price exceeding limits permitted by the relevant stock
exchange or otherwise) in the Shares or in any options contracts or futures
contracts relating to the Shares, and such suspension or limitation occurs or
exists at any time before 1:00 p.m. (New York City time) on such Scheduled Valid
Day.”

 

Settlement Terms.

 

Settlement Method:

Net Share Settlement.

 

 

Net Share Settlement:

Dealer will deliver to Counterparty, on the relevant Settlement Date, a number
of Shares equal to the Net Shares in respect of any Option exercised or deemed
exercised hereunder. In no event will the Net Shares be less than zero.

 

 

Net Shares:

In respect of any Option exercised or deemed exercised, a number of Shares equal
to the sum of the quotients, for each Valid Day during the Settlement Averaging
Period for such Option, of (i) (A) the Option Entitlement on such Valid Day
multiplied by (B) (1) the amount by which the Cap Price exceeds the Strike
Price, if the Relevant Price on such Valid Day is equal to or greater than the
Cap Price, (2) the amount by which such Relevant Price exceeds the Strike Price,
if such Relevant Price is greater than the Strike Price but less than the Cap
Price or (3) zero, if such Relevant Price is less than or equal to the Strike
Price, divided by (C) such Relevant Price, divided by (ii) the number of Valid
Days in the Settlement Averaging Period; provided that in no event shall the Net
Shares for any Option exceed a number of Shares equal to the Applicable Limit
for such Option divided by the Applicable Limit Price on the Settlement Date for
such Option.

 

 

 

Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Net Shares valued at the Relevant Price for the last Valid
Day of the Settlement Averaging Period.

 

 

Applicable Limit:

For any Option, an amount of cash equal to the Applicable Percentage multiplied
by the excess of (i) the number of Shares delivered to the Holder of the related
Convertible Note upon conversion of such Convertible Note multiplied by the
Applicable Limit Price on the Settlement Date for such Option, over (ii) USD
1,000.

 

4

--------------------------------------------------------------------------------


 

Applicable Limit Price:

On any day, the opening price as displayed under the heading “Op” on Bloomberg
page NVAX <equity> (or any successor thereto).

 

 

Valid Day:

A day on which (i) there is no Market Disruption Event and (ii) the principal
U.S. national or regional securities exchange on which the Shares are listed or
admitted for trading is open for trading with a Scheduled Closing Time of 4:00
p.m. (New York City time) or the then-standard closing time for regular trading
on such exchange, or, if the Shares are not listed on a U.S. national or
regional securities exchange, any Business Day.

 

 

Scheduled Valid Day:

A day that is scheduled to be a Valid Day on the principal U.S. national or
regional securities exchange on which the Shares are listed or admitted for
trading. If the Shares are not so listed or admitted for trading, “Scheduled
Valid Day” means a Business Day.

 

 

Business Day:

Any day other than a Saturday, a Sunday or a day on which state or federally
chartered banking institutions in New York, New York are not required to be
open.

 

 

Relevant Price:

On any Valid Day, the per Share volume-weighted average price as displayed under
the heading “Bloomberg VWAP” on Bloomberg page “NVAX Equity AQR” (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled open of trading until the Scheduled Closing Time of the
Exchange on such Valid Day or, if such volume-weighted average price is
unavailable, the market value of one Share on such Valid Day, as determined by
the Calculation Agent using, if practicable, a volume-weighted average price
method. The Relevant Price will be determined without regard to after-hours
trading or any other trading outside of the regular trading session trading
hours.

 

 

Settlement Averaging Period:

For any Option being exercised hereunder, the 40 consecutive Valid Days
commencing on, and including, the 42nd Scheduled Valid Day immediately prior to
the Expiration Date.

 

 

Settlement Date:

For any Option, the third Business Day immediately following the final Valid Day
of the Settlement Averaging Period for such Option.

 

 

Settlement Currency:

USD

 

 

Other Applicable Provisions:

The provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settled”. “Net
Share Settled” in relation to any Option means that Net Share Settlement is
applicable to that Option.

 

 

Representation and Agreement:

 

Notwithstanding anything to the contrary in the Equity Definitions (including,
but not limited to, Section 9.11

 

5

--------------------------------------------------------------------------------


 

 

thereof), the parties acknowledge that (i) any Shares delivered to Counterparty
may be, upon delivery, subject to restrictions and limitations arising from
Counterparty’s status as issuer of the Shares under applicable securities laws,
(ii) Dealer may deliver any Shares required to be delivered hereunder in
certificated form in lieu of delivery through the Clearance System and (iii) any
Shares delivered to Counterparty may be “restricted securities” (as defined in
Rule 144 under the Securities Act of 1933, as amended (the “Securities Act”)).

 

3.                                      Additional Terms applicable to the
Transaction.

 

Adjustments applicable to the Transaction:

 

Potential Adjustment Events:

Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment under the
Indenture to the “Conversion Rate” or the composition of a “unit of Reference
Property” or to any “Last Reported Sale Price” , “Daily VWAP,” “Daily Conversion
Value” or “Daily Settlement Amount” (each as defined in the Indenture). For the
avoidance of doubt, Dealer shall not have any delivery or payment obligation
hereunder, and no adjustment shall be made to the terms of the Transaction, on
account of (x) any distribution of cash, property or securities by Counterparty
to “Holders” (as such term is defined in the Indenture) of the Convertible Notes
(upon conversion or otherwise) or (y) any other transaction in which “Holders”
(as such term is defined in the Indenture) of the Convertible Notes are entitled
to participate, in each case, in lieu of an adjustment under the Indenture of
the type referred to in the immediately preceding sentence (including, without
limitation, pursuant to the fourth sentence of the second paragraph of
Section 14.04(c) of the Indenture or the fourth sentence of the second paragraph
of Section 14.04(d) of the Indenture).

 

 

Method of Adjustment:

Calculation Agent Adjustment, which means that, notwithstanding
Section 11.2(c) of the Equity Definitions, upon any Potential Adjustment Event,
the Calculation Agent shall make (A) an adjustment corresponding to the
adjustment to be made pursuant to the Indenture (or, if no Convertible Notes are
outstanding, that would have been made if Convertible Notes were outstanding) to
any one or more of the Strike Price, Number of Options, and/or Option
Entitlement and (B) proportionate adjustment to the Cap Price to the extent any
adjustment is made to the Strike Price pursuant to clause (A) above (which
adjustment, for the avoidance of doubt, shall not prohibit Dealer from making
any further adjustments to the Cap Price in accordance with, and subject in all
respects to, Section 9(x)); provided that in no event shall the Strike Price be
adjusted to be greater than the Cap Price.

 

6

--------------------------------------------------------------------------------


 

 

Notwithstanding the foregoing and “Consequences of Merger Events / Tender
Offers” below, if the Calculation Agent in good faith disagrees with any
adjustment to the Convertible Notes that involves an exercise of discretion by
Counterparty or its board of directors (including, without limitation, pursuant
to Section 14.05 of the Indenture, Section 14.07 of the Indenture or any
supplemental indenture entered into thereunder or in connection with any
proportional adjustment or the determination of the fair value of any
securities, property, rights or other assets), then in each such case, the
Calculation Agent will determine (A) an adjustment to be made to any one or more
of the Strike Price, Number of Options, and/or Option Entitlement in a
commercially reasonable manner and (B) a proportionate adjustment to be made to
the Cap Price to the extent any adjustment is made to the Strike Price pursuant
to clause (A) above (which adjustment, for the avoidance of doubt, shall not
prohibit Dealer from making any further adjustments to the Cap Price in
accordance with, and subject in all respects to, Section 9(x)); provided that in
no event shall the Strike Price be adjusted to be greater than the Cap Price.

 

 

 

For the avoidance of doubt, whenever the Calculation Agent or Determining Party,
as the case may be, is called upon to make an adjustment pursuant to the terms
of this Confirmation or the Equity Definitions (other than any adjustment
required to be made by reference to the terms of the Convertible Notes or the
Indenture) to take into account the effect of an event, the Calculation Agent or
Determining Party, as the case may be, shall make such adjustment by reference
to the effect of such event on the Hedging Party, assuming that the Hedging
Party maintains a commercially reasonable hedge position.

 

 

Dilution Adjustment Provisions:

 

Sections 14.04(a), (b), (c), (d) and (e) and Section 14.05 of the Indenture.

 

 

Extraordinary Events applicable to the Transaction:

 

 

 

Merger Events:

Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Share Exchange Event” in Section 14.07 of the
Indenture.

 

 

Tender Offers:

Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 14.04(e) of the Indenture.

 

 

Consequences of Merger Events / Tender Offers:

 

Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer that is required under the
terms of the Indenture to result in an adjustment to the terms of

 

7

--------------------------------------------------------------------------------


 

 

the Convertible Notes, the Calculation Agent shall make (A) a corresponding
adjustment to any one or more of the nature of the Shares, Strike Price, Number
of Options and Option Entitlement, in each case, to the extent an analogous
adjustment would be made pursuant to the Indenture in connection with such
Merger Event or Tender Offer, or to the definitions of “Exchange”, “Relevant
Price”, and “Settlement Averaging Period” of this Confirmation and any other
variable relevant to the exercise, settlement or payment for the Transaction,
subject to the second paragraph under “Method of Adjustment” and (B) a
proportionate adjustment to the Cap Price to the extent any adjustment is made
to the Strike Price pursuant to clause (A) above (which adjustment, for the
avoidance of doubt, shall not prohibit Dealer from making any further
adjustments to the Cap Price in accordance with, and subject in all respects to,
Section 9(x)); provided that in no event shall the Strike Price be adjusted to
be greater than the Cap Price; provided, however, that such adjustment shall be
made without regard to any adjustment to the Conversion Rate pursuant to any
Excluded Provision. Notwithstanding the foregoing, if, with respect to a Merger
Event or a Tender Offer, (i) the consideration for the Shares includes (or, at
the option of a holder of Shares, may include) shares of an entity or person
that is not a corporation or is not organized under the laws of the United
States, any State thereof or the District of Columbia or (ii) the Counterparty
to the Transaction following such Merger Event or Tender Offer will not be a
corporation or will not be either (A) the Issuer following such Merger Event or
Tender Offer or (B) a wholly owned subsidiary of the Issuer (1) that is a
corporation organized under the laws of the United States, any State thereof or
the District of Columbia, (2) whose obligations under the Transaction are fully
and unconditionally guaranteed by the Issuer and (3) with respect to which the
Calculation Agent determines that treating such wholly owned subsidiary as the
Counterparty will not have a material adverse effect on Dealer’s rights or
obligations hereunder, Dealer’s hedging activities, or the costs of engaging in
any of the foregoing, then, in either case, Cancellation and Payment
(Calculation Agent Determination) may apply at Dealer’s sole reasonable
election; provided that Dealer shall consult with Counterparty prior to
declaring an Early Termination Date with respect to the Transaction. For the
avoidance of doubt, the foregoing provisions will apply regardless of whether
any Merger Event or Tender Offer gives rise to an Early Conversion.

 

 

Consequences of Announcement Events:

 

Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
(v) references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “date of such

 

8

--------------------------------------------------------------------------------


 

 

Announcement Event”, (w) the word “shall” in the second line shall be replaced
with “may”, (x) the phrase “exercise, settlement, payment or any other terms of
the Transaction (including, without limitation, the spread)” shall be replaced
by the phrase “Cap Price (provided that in no event shall the Cap Price be less
than the Strike Price)”, (y) the fifth and sixth lines shall be deleted in their
entirety and replaced with the words “effect, taken cumulatively on the Option,
of such Announcement Event solely to account for changes in volatility, expected
dividends, stock loan rate or liquidity relevant to the Shares or such Option”,
and (z) for the avoidance of doubt, the Calculation Agent may adjust the terms
of the Transaction for a single Announcement Event on one or more occasions on
or after the date of such Announcement Event up to, and including, the
Expiration Date, any Early Termination Date and/or any other date of
cancellation, it being understood that any adjustment in respect of an
Announcement Event shall take into account any earlier adjustment relating to
the same Announcement Event and any adjustment in respect of an Announcement
Event hereunder shall be without duplication in respect of any other adjustment
or cancellation valuation made pursuant to the Equity Definitions or hereunder.
An Announcement Event shall be an “Extraordinary Event” for purposes of the
Equity Definitions, to which Article 12 of the Equity Definitions is applicable.

 

 

Announcement Event:

(i) The public announcement by any entity of any transaction or event that, if
completed, would constitute a Merger Event or Tender Offer, or (ii) any
subsequent public announcement by any entity of a change to a transaction that
is the subject of an announcement of the type described in clause (i) of this
sentence (including, without limitation, a new announcement, whether or not by
the same party, relating to such a transaction or the announcement of a
withdrawal from, or the abandonment or discontinuation of, such a transaction),
as determined by the Calculation Agent. For the avoidance of doubt, the
occurrence of an Announcement Event with respect to any transaction shall not
preclude the occurrence of a later Announcement Event with respect to such
transaction. For purposes of this definition of “Announcement Event,”
(A) “Merger Event” shall mean such term as defined under Section 12.1(b) of the
Equity Definitions (but, for the avoidance of doubt, the remainder of the
definition of “Merger Event” in Section 12.1(b) of the Equity Definitions
following the definition of “Reverse Merger” therein shall be disregarded) and
(B) “Tender Offer” shall mean such term as defined under Section 12.1(d) of the
Equity Definitions.

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares

 

9

--------------------------------------------------------------------------------


 

 

are not immediately re-listed, re-traded or re-quoted on any of the New York
Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or
their respective successors); if the Shares are immediately re-listed, re-traded
or re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or their respective successors), such
exchange or quotation system shall thereafter be deemed to be the Exchange.

 

 

Additional Disruption Events:

 

 

 

Change in Law:

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof; (ii) inserting the parenthetical “(including,
for the avoidance of doubt and without limitation, adoption or promulgation of
new regulations authorized or mandated by existing statute)” at the end of
clause (A) thereof; (iii) replacing the phrase “the interpretation” in the third
line thereof with the phrase “or announcement of the formal or informal
interpretation”; and (iv) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade Date”.

 

 

Failure to Deliver:

Applicable

 

 

Insolvency Filing:

Applicable

 

 

Hedging Disruption:

Applicable; provided that:

 

 

 

(i)             Section 12.9(a)(v) of the Equity Definitions is hereby amended
by (a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following language at the end of such Section:

 

 

 

“, provided that any such inability that occurs solely due to the deterioration
of the creditworthiness of the Hedging Party shall not be deemed a Hedging
Disruption. For the avoidance of doubt, the term “equity price risk” shall be
deemed to include, but shall not be limited to, stock price and volatility risk.
And, for the further avoidance of doubt, any such transactions or assets
referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing terms.”; and

 

 

 

(ii)          Section 12.9(b)(iii) of the Equity Definitions is hereby amended
by inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

10

--------------------------------------------------------------------------------


 

Hedging Party:

For all applicable Additional Disruption Events, Dealer; provided that all
calculations and determinations by the Hedging Party shall be made in good faith
and in a commercially reasonable manner; provided further that nothing herein
shall limit or alter, or be deemed to limit or alter, the ability of Dealer
(whether acting as Dealer, the Hedging Party, the Determining Party or the
Calculation Agent) to hedge its obligations under the Transaction in a manner it
deems appropriate, as determined by Dealer in its sole discretion. The parties
agree that they will comply with the provisions set forth in the second
paragraph under “Calculation Agent” below.

 

 

Determining Party:

For all applicable Extraordinary Events, Dealer; provided that all calculations
and determinations by the Determining Party shall be made in good faith and in a
commercially reasonable manner. The parties agree that they will comply with the
provisions set forth in the second paragraph under “Calculation Agent” below.

 

 

Non-Reliance:

Applicable

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

Applicable

 

 

Additional Acknowledgments:

Applicable

 

 

4.                                      Calculation Agent.

Dealer; provided that, following the occurrence and during the continuance of an
Event of Default of the type described in Section 5(a)(vii) of the Agreement
with respect to which Dealer is the sole Defaulting Party, Counterparty shall
have the right to designate a nationally recognized independent equity
derivatives dealer to replace Dealer as the Calculation Agent, and the parties
shall work in good faith to execute any appropriate documentation required by
such replacement Calculation Agent. All calculations, adjustments,
specifications, choices and determinations by the Calculation Agent shall be
made in good faith and in a commercially reasonable manner. The parties agree
that they will comply with the provisions set forth in the immediately following
paragraph.

 

 

 

In the case of any calculation, adjustment or determination by the Determining
Party or the Calculation Agent, as the case may be, following any written
request from Counterparty, the Determining Party or the Calculation Agent, as
the case may be, shall promptly provide to Counterparty a written explanation
describing in reasonable detail the basis for such calculation, adjustment or
determination (including any quotation, market data or information from internal
or external sources used in making such calculation, adjustment or
determination), but without disclosing any proprietary or confidential models
used by it for such calculation, adjustment or determination or any information
that is subject to an obligation not to disclose such information.

 

11

--------------------------------------------------------------------------------


 

5.                                      Account Details.

 

(a)                                 Account for payments to Counterparty:

 

Bank:

State Street Bank & Trust Company

ABA#:

011000028

Acct No.:

17039843

Acct Name:

Custody Services

For final credit to account:

Novavax Inc. DE2930

 

Account for delivery of Shares to Counterparty:

 

To be advised.

 

(b)                                 Account for payments to Dealer:

 

Bank:

Citibank, N.A.

SWIFT:

CITIUS33

Bank Routing:

021-000-089

Acct No:

Morgan Stanley and Co.

Acct Name:

30632076

 

Account for delivery of Shares from Dealer:

 

To be advised.

 

6.                                      Offices.

 

(a)                                 The Office of Counterparty for the
Transaction is:  Inapplicable, Counterparty is not a Multibranch Party.

 

(b)                                 The Office of Dealer for the Transaction is:
New York

 

Morgan Stanley & Co. LLC

1585 Broadway, 5th Floor

New York, NY 10036

 

7.                                      Notices.

 

(a)                                 Address for notices or communications to
Counterparty:

 

Novavax, Inc.
20 Firstfield Road
Gaithersburg, Maryland 20878

Attention:

Chief Financial Officer

Telephone No.:

(240) 268-2030

Facsimile No.:

(240) 268-2100

Email:

bphillips@Novavax.com

 

With a copy to:

 

Ropes & Gray LLP

Attention: Isabel Dische, Esq. and Thomas Holden, Esq.

Telephone No: (212) 596-9000

Facsimile No: (212) 596-9090

Email: isabel.dische@ropesgray.com; thomas.holden@ropesgray.com

 

12

--------------------------------------------------------------------------------


 

(b)                                 Address for notices or communications to
Dealer:

 

To:

Morgan Stanley & Co. LLC

 

1585 Broadway, 4th Floor

 

New York, NY 10036

Attention:

Usman Khan

Telephone:

(212) 761-0955

Email:

Usman.S.Khan@morganstanley.com

 

 

With a copy to:

Morgan Stanley & Co. LLC

 

1221 Avenue of the Americas, 34th Floor

 

New York, NY 10020

Attention:

Anthony Cicia

Telephone:

(212) 762-4828

Facsimile:

(212) 507-4338

Email:

Anthony.Cicia@morganstanley.com

 

8.                                      Representations and Warranties of
Counterparty.

 

Each of the representations and warranties of Counterparty set forth in
Section 1 of the Purchase Agreement (the “Purchase Agreement”) dated as of
January 25, 2016, among Counterparty, Citigroup Global Markets Inc. and J.P.
Morgan Securities LLC, as representatives of the Initial Purchasers party
thereto (the “Initial Purchasers”), are true and correct and are hereby deemed
to be repeated to Dealer as if set forth herein, except to the extent that such
representations and warranties, if not true or correct, would not have a
material adverse effect on the power or ability of Company to execute and
deliver this Confirmation or to perform its obligations hereunder.  Counterparty
hereby further represents and warrants to Dealer on the date hereof and on and
as of the Premium Payment Date that:

 

(a)                                 Counterparty has all necessary corporate
power and authority to execute, deliver and perform its obligations in respect
of the Transaction; such execution, delivery and performance have been duly
authorized by all necessary corporate action on Counterparty’s part; and this
Confirmation has been duly and validly executed and delivered by Counterparty
and constitutes its valid and binding obligation, enforceable against
Counterparty in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that
rights to indemnification and contribution hereunder may be limited by federal
or state securities laws or public policy relating thereto.

 

(b)                                 Neither the execution and delivery of this
Confirmation nor the incurrence or performance of obligations of Counterparty
hereunder will conflict with or result in a breach of (i) the Certificate of
Incorporation or the Amended and Restated By-Laws of Counterparty (or any
equivalent documents), (ii) any applicable law or regulation, or any order,
writ, injunction or decree of any court or governmental authority or agency, or
(iii) any agreement or instrument filed as an exhibit to Company’s Annual Report
on Form 10-K for the fiscal year ended December 31, 2014 (as updated by any
subsequent filings) to which Counterparty or any of its subsidiaries is a party
or by which Counterparty or any of its subsidiaries is bound or to which
Counterparty or any of its subsidiaries is subject, or constitute a default
under, or result in the creation of any lien under, any such agreement or
instrument except, in the case of clause (iii) above, for any such conflict,
breach, default or lien that would not, individually or in the aggregate, have a
material adverse effect on (x) Counterparty and its subsidiaries, taken as a
whole, (y) Dealer’s rights or obligations relating to the Transaction, or
(z) the power or ability of Counterparty to execute and deliver this
Confirmation or perform its obligations hereunder.

 

(c)                                  No consent, approval, authorization, or
order of, or filing with, any governmental agency or body or any court is
required in connection with the execution, delivery or performance by
Counterparty

 

13

--------------------------------------------------------------------------------


 

of this Confirmation, except such as have been obtained or made and such as may
be required under the Securities Act or state securities laws.

 

(d)                                 Counterparty is not and, after consummation
of the transactions contemplated hereby, will not be required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

(e)                                  Counterparty is an “eligible contract
participant” (as such term is defined in Section 1a(18) of the Commodity
Exchange Act, as amended, other than a person that is an eligible contract
participant under Section 1a(18)(C) of the Commodity Exchange Act).

 

(f)                                   Each of it and its affiliates is not, on
the date hereof, in possession of any material non-public information with
respect to Counterparty or the Shares.

 

(g)                                  The documents incorporated by reference in
the Offering Memorandum, when they were filed with the U.S. Securities Exchange
Commission (the “Commission”) conformed in all material respects to the
requirements of the Exchange Act, and the Offering Memorandum does not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

(h)                                 To Counterparty’s knowledge, no state or
local (including any non-U.S. jurisdiction’s) law, rule, regulation or
regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) by Dealer as a
result of Dealer owning or holding (however defined) Shares except for the
reporting requirements of the Exchange Act and the rules promulgated thereunder;
provided that Counterparty makes no representation or warranty regarding any
such requirement that is applicable generally to the ownership of equity
securities by Dealer solely as a result of it being a financial institution or
broker-dealer.

 

(i)                                     Counterparty understands that no
obligations of Dealer to it hereunder will be entitled to the benefit of deposit
insurance and that such obligations as of the date hereof are not guaranteed by
any Affiliate of Dealer or any governmental agency.

 

(j)                                    COUNTERPARTY UNDERSTANDS THAT THE
TRANSACTION IS SUBJECT TO COMPLEX RISKS THAT MAY ARISE WITHOUT WARNING AND
MAY AT TIMES BE VOLATILE AND THAT LOSSES MAY OCCUR QUICKLY AND IN UNANTICIPATED
MAGNITUDE AND IS WILLING TO ACCEPT SUCH TERMS AND CONDITIONS AND ASSUME
(FINANCIALLY AND OTHERWISE) SUCH RISKS.

 

(k)                                 Counterparty (A) is capable of evaluating
investment risks independently, both in general and with regard to all
transactions and investment strategies involving a security or securities;
(B) will exercise independent judgment in evaluating the recommendations of any
broker-dealer or its associated persons, unless it has otherwise notified the
broker-dealer in writing; and (C) has total assets of at least USD 50 million.

 

(l)                                     Counterparty is not as of the Trade
Date, and Counterparty shall not be after giving effect to the transactions
contemplated hereby, “insolvent” (as such term is defined in Section 101(32) of
the U.S. Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”)) and Counterparty would be able to purchase 17,618,556 Shares in
compliance with the laws of the jurisdiction of Counterparty’s incorporation or
organization.

 

(m)                             Counterparty understands, agrees and
acknowledges that Dealer has no obligation or intention to register the
Transaction under the Securities Act, any state securities law or other
applicable federal securities law.

 

(n)                                 Without limiting the generality of
Section 3(a)(iii) of the Agreement, the Transaction will not violate Rule 13e-1
or Rule 13e-4 under the Exchange Act.

 

14

--------------------------------------------------------------------------------


 

9.                                      Other Provisions.

 

(a)                                 [Reserved.]

 

(b)                                 Repurchase Notices.  Counterparty shall, on
any day on which Counterparty effects any repurchase of Shares, promptly give
Dealer a written notice of such repurchase (a “Repurchase Notice”) on such day
if following such repurchase, the number of outstanding Shares as determined on
such day is (i) less than 257.9 million (in the case of the first such notice)
or (ii) thereafter more than 11.0 million less than the number of Shares
included in the immediately preceding Repurchase Notice.  Counterparty agrees to
indemnify and hold harmless Dealer and its affiliates and their respective
officers, directors, employees, affiliates, advisors, agents and controlling
persons (each, an “Indemnified Person”) from and against any and all direct
losses (including losses relating to Dealer’s commercially reasonable hedging
activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from
commercially reasonable hedging activities or cessation of commercially
reasonable hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
reasonable expenses (including commercially reasonable attorney’s fees of one
outside counsel in each relevant jurisdiction), joint or several, which an
Indemnified Person may become subject to, as a result of Counterparty’s failure
to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this paragraph, and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any reasonable legal or other
expenses incurred in connection with investigating, preparing for, providing
testimony or other evidence in connection with or defending any of the
foregoing.  If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the commercially
reasonable fees and expenses of such counsel related to such proceeding. 
Counterparty shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment.  Counterparty shall
not, without the prior written consent of the Indemnified Person (such consent
not to be unreasonably withheld, conditioned or delayed), effect any settlement
of any pending or threatened proceeding contemplated by this paragraph that is
in respect of which any Indemnified Person is a party and indemnity could have
been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Person.  If the indemnification provided for in
this paragraph is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities.  The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Person at
law or in equity.  The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 

(c)                                  Regulation M.  Counterparty is not on the
Trade Date engaged in a distribution, as such term is used in Regulation M under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), of any
securities of Counterparty, other than a distribution meeting the requirements
of the exception set forth in Rules 101(b)(10) and 102(b)(7) of Regulation M. 
Counterparty shall not, until the second Scheduled Trading Day immediately
following the Effective Date, engage in any such distribution.

 

15

--------------------------------------------------------------------------------


 

(d)                                 No Manipulation.  Counterparty is not
entering into the Transaction to create actual or apparent trading activity in
the Shares (or any security convertible into or exchangeable for the Shares) or
to raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares) or otherwise in
violation of the Exchange Act.

 

(e)                                  Transfer or Assignment.

 

(i)                                     Counterparty shall have the right to
transfer or assign any of its rights or obligations hereunder with respect to
all, but not less than all, of the Options hereunder (such Options, the
“Transfer Options”); provided that such transfer or assignment shall be subject
to reasonable conditions that Dealer may impose, including but not limited, to
the following conditions:

 

(A)                               With respect to any Transfer Options,
Counterparty shall not be released from its notice and indemnification
obligations pursuant to Section 9(b) or any obligations under Section 9(n) or
9(s) of this Confirmation;

 

(B)                               Such transfer or assignment shall be effected
on terms, including any reasonable undertakings by such third party (including,
but not limited to, an undertaking with respect to compliance with applicable
securities laws in a manner that, in the reasonable judgment of Dealer, will not
expose Dealer to material risks under applicable securities laws) and execution
of any reasonable documentation and delivery of legal opinions with respect to
securities laws and other matters by such third party and Counterparty, as are
reasonably requested and reasonably satisfactory to Dealer;

 

(C)                               Dealer will not, as a result of such transfer
and assignment, be required to pay the transferee on any payment date an amount
under Section 2(d)(i)(4) of the Agreement greater than an amount that Dealer
would have been required to pay to Counterparty in the absence of such transfer
and assignment;

 

(D)                               An Event of Default, Potential Event of
Default or Termination Event will not occur as a result of such transfer and
assignment;

 

(E)                                Counterparty shall cause the transferee to
make such Payee Tax Representations and to provide such tax documentation as may
be reasonably requested by Dealer to permit Dealer to determine that results
described in clauses (C) and (D) will not occur upon or after such transfer and
assignment; and

 

(F)                                 Counterparty shall be responsible for all
reasonable costs and expenses, including reasonable counsel fees, incurred by
Dealer in connection with such transfer or assignment.

 

(ii)                                  Dealer may transfer or assign all or any
part of its rights or obligations under the Transaction (A) without
Counterparty’s consent to any affiliate of Dealer (1) that has a long-term
issuer rating or a rating for its long term, unsecured and unsubordinated
indebtedness, in either case, that is equal to or better than Dealer’s credit
rating at the time of such transfer or assignment, or (2) whose obligations
hereunder will be guaranteed, pursuant to the terms of a customary guarantee in
a form used by Dealer generally for similar transactions, by Dealer or Dealer’s
ultimate parent, or (B) with Counterparty’s consent (such consent not to be
unreasonably withheld or delayed) to any other third party with a long-term
issuer rating or a rating for its long term, unsecured and unsubordinated
indebtedness, as the case may be, equal to or better than the lesser of (1) the
credit rating of Dealer at the time of such transfer or assignment and (2) A- by
Standard and Poor’s Rating Group, Inc. or its successor (“S&P”), or A3 by
Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P or Moody’s ceases
to rate such debt, at least an equivalent rating or better by a substitute
rating agency mutually agreed by

 

16

--------------------------------------------------------------------------------


 

Counterparty and Dealer; provided that any transfer or assignment described in
clause (A) or (B) above shall not result in a deemed exchange by Counterparty
within the meaning of Section 1001 of the Code; provided further that
(x) Counterparty will not be required, as a result of such transfer or
assignment, to pay the transferee or assignee on any payment date an amount
under Section 2(d)(i)(4) of the Agreement greater than the amount, if any, that
Counterparty would have been required to pay Dealer in the absence of such
transfer or assignment and (y) Dealer shall cause the transferee or assignee to
make such Payee Tax Representations and to provide such tax documentation as may
be reasonably requested by Counterparty to permit Counterparty to determine that
the results described in clause (x) of this proviso will not occur upon or after
such transfer and assignment.  If at any time at which (A) the Section 16
Percentage exceeds 8.5%, (B) the Option Equity Percentage exceeds 14.5%, or
(C) the Share Amount exceeds the Applicable Share Limit (if any applies) (any
such condition described in clauses (A), (B) or (C), an “Excess Ownership
Position”), Dealer is unable after using its commercially reasonable efforts to
effect a transfer or assignment of Options to a third party on pricing terms
reasonably acceptable to Dealer and within a time period reasonably acceptable
to Dealer such that no Excess Ownership Position exists, then Dealer may
designate any Exchange Business Day as an Early Termination Date with respect to
a portion of the Transaction (the “Terminated Portion”), such that following
such partial termination no Excess Ownership Position exists.  In the event that
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Options underlying the Terminated Portion, (2) Counterparty were the
sole Affected Party with respect to such partial termination and (3) the
Terminated Portion were the sole Affected Transaction (and, for the avoidance of
doubt, the provisions of Section 9(l) shall apply to any amount that is payable
by Dealer to Counterparty pursuant to this sentence as if Counterparty was not
the Affected Party). Dealer shall notify Counterparty of an Excess Ownership
Position with respect to which it intends to seek a transfer or assignment as
soon as reasonably practicable after becoming aware of such an Excess Ownership
Position. The “Section 16 Percentage” as of any day is the fraction, expressed
as a percentage, (A) the numerator of which is the number of Shares that Dealer
and any of its affiliates or any other person subject to aggregation with Dealer
for purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act, or any “group” (within the meaning of Section 13 of the Exchange Act) of
which Dealer is or may be deemed to be a part beneficially owns (within the
meaning of Section 13 of the Exchange Act), without duplication, on such day
(or, to the extent that for any reason the equivalent calculation under
Section 16 of the Exchange Act and the rules and regulations thereunder results
in a higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day.  The “Option Equity Percentage” as of
any day is the fraction, expressed as a percentage, (A) the numerator of which
is the sum of (1) the product of the Number of Options and the Option
Entitlement and (2) the aggregate number of Shares underlying any other call
option transaction sold by Dealer to Counterparty, and (B) the denominator of
which is the number of Shares outstanding.  The “Share Amount” as of any day is
the number of Shares that Dealer and any person whose ownership position would
be aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Counterparty that are, in each case, applicable to ownership of
Shares (“Applicable Restrictions”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion.  The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that would give rise to reporting or
registration obligations (except for any filings of Form 13F, Schedule 13D or
Schedule 13G under the Exchange Act) or other requirements (including obtaining
prior approval from any person or entity) of a Dealer Person, or is

 

17

--------------------------------------------------------------------------------


 

reasonably likely to result in an adverse effect on a Dealer Person, under any
Applicable Restriction, as determined by Dealer in its reasonable discretion,
minus (B) 1% of the number of Shares outstanding.

 

(iii)                               Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities, or make or receive any
payment in cash, to or from Counterparty, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other
securities, or to make or receive such payment in cash, and otherwise to perform
Dealer’s obligations in respect of the Transaction and any such designee may
assume such obligations; provided that Counterparty shall have recourse to
Dealer in the event of failure by such assignee to perform any of such
obligations hereunder.  Dealer shall be discharged of its obligations to
Counterparty to the extent of any such performance to Counterparty by such
affiliate of Dealer.

 

(f)                                   Staggered Settlement.  If upon advice of
counsel with respect to applicable legal and regulatory requirements, including
any requirements relating to Dealer’s hedging activities hereunder, Dealer
reasonably determines that it would not be practicable or advisable to deliver,
or to acquire Shares to deliver, any or all of the Shares to be delivered by
Dealer on any Settlement Date for the Transaction, Dealer may, by notice to
Counterparty on or prior to any Settlement Date (a “Nominal Settlement Date”),
elect to deliver the Shares on two or more dates (each, a “Staggered Settlement
Date”) only to the extent reasonably necessary, as reasonably determined by
Dealer in good faith, to avoid an Excess Ownership Position as follows:

 

(i)                                     in such notice, Dealer will specify to
Counterparty the related Staggered Settlement Dates (each of which will be on or
prior to such Nominal Settlement Date) and the number of Shares that it will
deliver on each Staggered Settlement Date;

 

(ii)                                  the aggregate number of Shares that Dealer
will deliver to Counterparty hereunder on all such Staggered Settlement Dates
will equal the number of Shares that Dealer would otherwise be required to
deliver on such Nominal Settlement Date; and

 

(iii)                               the Net Share Settlement terms will apply on
each Staggered Settlement Date, except that the Net Shares will be allocated
among such Staggered Settlement Dates as specified by Dealer in the notice
referred to in clause (i) above.

 

(g)                                  [Reserved.]

 

(h)                                 [Reserved.]

 

(i)                                     Additional Termination Events.

 

(i)                                     Notwithstanding anything to the contrary
in this Confirmation, upon any Early Conversion in respect of which a “Notice of
Conversion” (as such term is defined in the Indenture) that is effective as to
Counterparty has been delivered by the relevant converting “Holder” (as such
term is defined in the Indenture):

 

(A)                               Counterparty shall, within five Scheduled
Trading Days of the Conversion Date for such Early Conversion, provide written
notice (an “Early Conversion Notice”) to Dealer specifying the number of
Convertible Notes surrendered for conversion on such Conversion Date (such
Convertible Notes, the “Affected Convertible Notes”), and the giving of such
Early Conversion Notice shall constitute an Additional Termination Event as
provided in this clause (i);

 

(B)                               upon receipt of any such Early Conversion
Notice, Dealer shall designate an Exchange Business Day as an Early Termination
Date (which Exchange Business Day shall be on or as promptly as reasonably
practicable after the related settlement date for such Affected Convertible
Notes) with respect to the

 

18

--------------------------------------------------------------------------------


 

portion of the Transaction corresponding to a number of Options (the “Affected
Number of Options”) equal to the lesser of (x) the number of Affected
Convertible Notes and (y) the Number of Options as of the Conversion Date for
such Early Conversion;

 

(C)                               any payment hereunder with respect to such
termination shall be calculated pursuant to Section 6 of the Agreement as if
(x) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
Affected Number of Options, (y) Counterparty were the sole Affected Party with
respect to such Additional Termination Event and (z) the terminated portion of
the Transaction were the sole Affected Transaction (and, for the avoidance of
doubt, the provisions of Section 9(l) shall apply to any amount that is payable
by Dealer to Counterparty pursuant to this Section 9(i)(i) as if Counterparty
were not the Affected Party) (and, in determining the amount payable pursuant to
Section 6 of the Agreement, the Calculation Agent shall not take into account
any adjustments to the Conversion Rate pursuant to any Excluded Provision);
provided that the amount payable with respect to such termination shall not be
greater than (1) the Applicable Percentage, multiplied by (2) the Affected
Number of Options, multiplied by (3) the excess of (I) the Conversion Rate
(after taking into account any applicable adjustments to the Conversion Rate
pursuant to Section 14.03 of the Indenture), multiplied by the Applicable Limit
Price on the settlement date for the Shares to be delivered pursuant to the
Indenture in respect of the Affected Convertible Note, minus (II) USD 1,000;

 

(D)                               for the avoidance of doubt, in determining the
amount payable in respect of such Affected Transaction pursuant to Section 6 of
the Agreement, the Calculation Agent shall assume that (x) the relevant Early
Conversion and any conversions, adjustments, agreements, payments, deliveries or
acquisitions by or on behalf of Counterparty leading thereto had not occurred,
(y) no adjustments to the Conversion Rate have occurred pursuant to any Excluded
Provision and (z) the corresponding Convertible Notes remain outstanding; and

 

(E)                                the Transaction shall remain in full force
and effect, except that, as of the Conversion Date for such Early Conversion,
the Number of Options shall be reduced by the Affected Number of Options

 

(ii)                                  Notwithstanding anything to the contrary
in this Confirmation if an event of default with respect to Counterparty occurs
under the terms of the Convertible Notes as set forth in Section 6.01 of the
Indenture, and such event of default results in the Convertible Notes becoming
or being declared due and payable pursuant to the Indenture, then such event of
default shall constitute an Additional Termination Event applicable to the
Transaction and, with respect to such Additional Termination Event,
(A) Counterparty shall be deemed to be the sole Affected Party, (B) the
Transaction shall be the sole Affected Transaction and (C) Dealer shall be the
party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement (which Early Termination Date shall be on or as
promptly as reasonably practicable after Dealer becomes aware of the occurrence
of such acceleration).

 

(iii)                               Promptly (but in any event within five
Scheduled Trading Days) following any Repurchase Event (as defined below),
Counterparty may notify Dealer of such Repurchase Event and the aggregate
principal amount of Convertible Notes subject to such Repurchase Event (any such
notice, a “Convertible Notes Repurchase Notice”); provided that any such
Convertible Notes Repurchase Notice shall contain an acknowledgment by
Counterparty of its responsibilities under applicable securities laws, and in
particular Section 9 and Section 10(b) of the Exchange Act and the rules and
regulations thereunder, in respect of such Repurchase Event and the delivery of
such

 

19

--------------------------------------------------------------------------------


 

Convertible Notes Repurchase Notice. The receipt by Dealer from Counterparty of
any Convertible Notes Repurchase Notice shall constitute an Additional
Termination Event as provided in this Section 9(i)(iii). Upon receipt of any
such Convertible Notes Repurchase Notice, Dealer shall designate an Exchange
Business Day following receipt of such Convertible Notes Repurchase Notice
(which Exchange Business Day shall be on or as promptly as reasonably
practicable after the related settlement date for the relevant Repurchase Event)
as an Early Termination Date with respect to the portion of the Transaction
corresponding to a number of Options (the “Repurchase Options”) equal to the
lesser of (A) the aggregate principal amount of such Convertible Notes specified
in such Convertible Notes Repurchase Notice, divided by USD 1,000 and (B) the
Number of Options as of the date Dealer designates such Early Termination Date
and, as of such date, the Number of Options shall be reduced by the number of
Repurchase Options. Any payment hereunder with respect to such termination (the
“Repurchase Unwind Payment”) shall be calculated pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Options
equal to the number of Repurchase Options, (2) Counterparty were the sole
Affected Party with respect to such Additional Termination Event and (3) the
terminated portion of the Transaction were the sole Affected Transaction (and,
for the avoidance of doubt, the provisions of Section 9(l) shall apply to any
amount that is payable by Dealer to Counterparty pursuant to this
Section 9(i)(iii) as if Counterparty was not the Affected Party). “Repurchase
Event” means that (i) any Convertible Notes are repurchased (whether pursuant to
Section 15.02 of the Indenture or otherwise) by Counterparty or any of its
subsidiaries, (ii) any Convertible Notes are delivered to Counterparty in
exchange for delivery of any property or assets of Counterparty or any of its
subsidiaries (howsoever described), (iii) any principal of any of the
Convertible Notes is repaid prior to the final maturity date of the Convertible
Notes (other than upon acceleration of the Convertible Notes described in
Section 9(i)(ii)), or (iv) any Convertible Notes are exchanged by or for the
benefit of the Holders (as defined in the Indenture) thereof for any other
securities of Counterparty or any of its Affiliates (or any other property, or
any combination thereof) pursuant to any exchange offer or similar transaction;
provided that neither (i) any conversion of Convertible Notes pursuant to the
terms of the Indenture, nor (ii) any exchange of Convertible Notes pursuant to
Section 15.06 of the Indenture, shall in either case constitute a Repurchase
Event.

 

(j)                                    Amendments to Equity Definitions.

 

(i)                                     Section 11.2(e)(vii) of the Equity
Definitions is hereby amended by (x) inserting the words “similar corporate”
immediately prior to the word “event” and (y) deleting the words “diluting or
concentrative” and replacing them with the word “material”; and adding the
phrase “or the Options” at the end of the sentence.

 

(ii)                                  Section 12.9(b)(i) of the Equity
Definitions is hereby amended by replacing “either party may elect” with “Dealer
may elect or, if Counterparty represents that it and its officers and directors
are not aware of any material nonpublic information with respect to Counterparty
or the Shares, Counterparty may elect,”.

 

(k)                                 No Collateral or Setoff.  Neither party
shall have the right to set off any obligation that it may have to the other
party under the Transaction against any obligation such other party may have to
it, whether arising under the Agreement, this Confirmation or any other
agreement between the parties hereto, by operation of law or otherwise.

 

(l)                                     Alternative Calculations and Payment on
Early Termination and on Certain Extraordinary Events.  If (a) an Early
Termination Date (whether as a result of an Event of Default or a Termination
Event) occurs or is designated with respect to the Transaction or (b) the
Transaction is cancelled or terminated upon the occurrence of an Extraordinary
Event (except as a result of (i) a Nationalization, Insolvency or Merger Event
in which the consideration to be paid to holders of

 

20

--------------------------------------------------------------------------------


 

Shares consists solely of cash, (ii) a Merger Event that is within
Counterparty’s control, or (iii) an Event of Default in which Counterparty is
the Defaulting Party or a Termination Event in which Counterparty is the
Affected Party other than an Event of Default of the type described in
Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a Termination
Event of the type described in Section 5(b) of the Agreement, in each case that
resulted from an event or events outside Counterparty’s control), and if Dealer
would owe any amount to Counterparty pursuant to Section 6(d)(ii) and 6(e) of
the Agreement or any Cancellation Amount pursuant to Article 12 of the Equity
Definitions (any such amount, a “Payment Obligation”), then Dealer shall satisfy
the Payment Obligation by the Share Termination Alternative (as defined below),
unless (a) Counterparty gives irrevocable telephonic notice to Dealer, confirmed
in writing within one Scheduled Trading Day, no later than 12:00 p.m. (New York
City time) on the Merger Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Counterparty remakes the representation set
forth in Section 8(f) as of the date of such election and (c) Dealer agrees, in
its commercially reasonable discretion, to such election, in which case the
provisions of Section 12.7 or Section 12.9 of the Equity Definitions, or the
provisions of Section 6(d)(ii) and 6(e) of the Agreement, as the case may be,
shall apply.

 

Share Termination
Alternative:                                                                       
If applicable, Dealer shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would otherwise be due pursuant to
Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e) of
the Agreement, as applicable, in satisfaction of such Payment Obligation in the
manner reasonably requested by Counterparty free of payment.

 

Share Termination Delivery Property:                                      A
number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price.  The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 

Share Termination Unit
Price:                                                                               
The value to Dealer of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in good faith and by commercially
reasonable means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property.

 

Share Termination Delivery
Unit:                                                             One Share or,
if the Shares have changed into cash or any other property or the right to
receive cash or any other property as the result of a
Nationalization, Insolvency or Merger Event (any such cash or other property,
the “Exchange Property”), a unit consisting of the type and amount of such
Exchange Property received by a holder of one Share (without

 

21

--------------------------------------------------------------------------------


 

consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Nationalization, Insolvency or
Merger Event, as determined by the Calculation Agent.

 

Failure to
Deliver:                                                                                                                                               
Applicable

 

Other applicable
provisions:                                                                                        
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9 and 9.11 (as modified above) of the Equity Definitions and the provisions
set forth opposite the caption “Representation and Agreement” in Section 2 will
be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”.  “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

 

(m)                             Waiver of Jury Trial.  Each party waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any suit, action or proceeding relating to the Transaction.
 Each party (i) certifies that no representative, agent or attorney of either
party has represented, expressly or otherwise, that such other party would not,
in the event of such a suit, action or proceeding, seek to enforce the foregoing
waiver and (ii) acknowledges that it and the other party have been induced to
enter into the Transaction, as applicable, by, among other things, the mutual
waivers and certifications provided herein.

 

(n)                                 Registration.  Counterparty hereby agrees
that if, in the good faith reasonable judgment of Dealer based on the advice of
counsel, the Shares (“Hedge Shares”) acquired by Dealer for the purpose of
hedging its obligations pursuant to the Transaction cannot be sold in the public
market by Dealer without registration under the Securities Act, Counterparty
shall, at its election, either (i) in order to allow Dealer to sell the Hedge
Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act and enter into an agreement, in
form and substance reasonably satisfactory to Dealer, substantially in the form
of an underwriting agreement for a registered secondary offering of a similar
size; provided, however, that if Dealer, in its sole reasonable discretion, is
not satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this paragraph
shall apply at the election of Counterparty, (ii) in order to allow Dealer to
sell the Hedge Shares in a private placement, enter into a private placement
agreement substantially similar to private placement purchase agreements
customary for private placements of equity securities of similar size, in form
and substance reasonably satisfactory to Dealer (in which case, the Calculation
Agent shall make any adjustments to the terms of the Transaction that are
necessary, in its commercially reasonable judgment, to account for any
commercially reasonable discount from the public market price of the Shares
incurred on the sale of Hedge Shares in a private placement), or (iii) purchase
the Hedge Shares from Dealer at the Relevant Price on such Exchange Business
Days, and in the amounts, requested by Dealer.

 

(o)                                 Tax Disclosure.  Effective from the date of
commencement of discussions concerning the Transaction, Counterparty and each of
its employees, representatives, or other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Counterparty relating to such tax treatment and
tax structure.

 

22

--------------------------------------------------------------------------------


 

(p)                                 Right to Extend.  Dealer may postpone or
add, in whole or in part, any Valid Day or Valid Days during the Settlement
Averaging Period or any other date of valuation, payment or delivery by Dealer,
with respect to some or all of the Options hereunder, if Dealer reasonably
determines, in its commercially reasonable judgment and, in respect of clause
(ii) below, based on the advice of counsel, that such action is reasonably
necessary or advisable (i) to preserve Dealer’s hedging or hedge unwind activity
hereunder in light of existing liquidity conditions (but only if there is a
material decrease in liquidity relative to Dealer’s expectations on the Trade
Date) or (ii) to enable Dealer to effect transactions in Shares in connection
with its hedging, hedge unwind or settlement activity hereunder in a manner that
would, if Dealer were Issuer or an affiliated purchaser of Issuer, be in
compliance with applicable legal or regulatory requirements, requirements of
self-regulatory organizations with jurisdiction over Dealer or its affiliates,
or related policies and procedures adopted in good faith by Dealer (so long as
such policies and procedures would generally be applicable to counterparties
similar to Counterparty and transactions similar to the Transaction); provided
that no such Valid Day or other date of valuation, payment or delivery may be
postponed or added more than 50 Valid Days after the original Valid Day or other
date of valuation, payment or delivery, as the case may be.

 

(q)                                 Status of Claims in Bankruptcy.  Dealer
acknowledges and agrees that this Confirmation is not intended to convey to
Dealer rights against Counterparty with respect to the Transaction that are
senior to the claims of common stockholders of Counterparty in any United States
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Dealer’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to the
Transaction; provided, further, that nothing herein shall limit or shall be
deemed to limit Dealer’s rights in respect of any transactions other than the
Transaction.

 

(r)                                    Securities Contract; Swap Agreement.  The
parties hereto intend for (i) the Transaction to be a “securities contract” and
a “swap agreement” as defined in the Bankruptcy Code, and the parties hereto to
be entitled to the protections afforded by, among other Sections, Sections
362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code,
(ii) a party’s right to liquidate the Transaction and to exercise any other
remedies upon the occurrence of any Event of Default under the Agreement with
respect to the other party to constitute a “contractual right” as described in
the Bankruptcy Code, and (iii) each payment and delivery of cash, securities or
other property hereunder to constitute a “margin payment” or “settlement
payment” and a “transfer” as defined in the Bankruptcy Code.

 

(s)                                   Notice of Certain Other Events.
Counterparty covenants and agrees that:

 

(i)                                     promptly following the public
announcement of the results of any election by the holders of Shares with
respect to the consideration due upon consummation of any Merger Event,
Counterparty shall give Dealer written notice of (x) the weighted average of the
types and amounts of consideration that holders of Shares have elected to
receive upon consummation of such Merger Event or (y) if no holders of Shares
affirmatively make such election, the types and amounts of consideration
actually received by holders of Shares (the date of such notification, the
“Consideration Notification Date”); provided that in no event shall the
Consideration Notification Date be later than the date on which such Merger
Event is consummated; and

 

(ii)                                  promptly following any adjustment to the
Convertible Notes in connection with any Potential Adjustment Event, Merger
Event or Tender Offer, Counterparty shall give Dealer written notice of the
details of such adjustment.

 

(t)                                    Wall Street Transparency and
Accountability Act.  In connection with Section 739 of the Wall Street
Transparency and Accountability Act of 2010 (“WSTAA”), the parties hereby agree
that neither the enactment of WSTAA or any regulation under the WSTAA, nor any
requirement under WSTAA or an amendment made by WSTAA, shall limit or otherwise
impair either party’s otherwise applicable rights to terminate, renegotiate,
modify, amend or supplement this Confirmation or the Agreement, as applicable,
arising from a termination event, force majeure,

 

23

--------------------------------------------------------------------------------


 

illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, an Excess Ownership Position, or Illegality (as defined in the
Agreement)).

 

(u)                                 Agreements and Acknowledgements Regarding
Hedging. Counterparty understands, acknowledges and agrees that: (A) at any time
on and prior to the Expiration Date, Dealer and its affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to adjust its hedge position
with respect to the Transaction; (B) Dealer and its affiliates also may be
active in the market for Shares other than in connection with hedging activities
in relation to the Transaction; (C) Dealer shall make its own determination as
to whether, when or in what manner any hedging or market activities in
securities of Issuer shall be conducted and shall do so in a manner that it
deems appropriate to hedge its price and market risk with respect to the
Relevant Prices; and (D) any market activities of Dealer and its affiliates with
respect to Shares may affect the market price and volatility of Shares, as well
as the Relevant Prices, each in a manner that may be adverse to Counterparty.

 

(v)                                 Early Unwind. In the event the sale of the
“Firm Securities” (as defined in the Purchase Agreement) is not consummated with
the Initial Purchasers for any reason by 5:00 p.m. (New York City time) on the
Premium Payment Date, or such later date as agreed upon by the parties (the
Premium Payment Date or such later date, the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”) on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date.  Each of Dealer and Counterparty represents and acknowledges to the
other that, upon an Early Unwind, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

 

(w)                               Payment by Counterparty. In the event that,
following payment of the Premium, (i) an Early Termination Date occurs or is
designated with respect to the Transaction as a result of a Termination Event or
an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Counterparty
owes to Dealer an amount calculated under Section 6(e) of the Agreement, or
(ii) Counterparty owes to Dealer, pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions, an amount calculated under Section 12.8 of the Equity
Definitions, such amount shall be deemed to be zero.

 

(x)                                 Other Adjustments Pursuant to the Equity
Definitions.  Notwithstanding anything to the contrary in this Confirmation,
solely for purposes of this Section 9(x), the terms “Potential Adjustment
Event,” “Merger Event,” and “Tender Offer” shall each have the meanings assigned
to such term in the Equity Definitions (as amended by Section 9(j)(i)), and upon
the occurrence of a Merger Date, the occurrence of a Tender Offer Date, or the
declaration by Counterparty of the terms of any Potential Adjustment Event,
respectively, as such terms are defined in the Equity Definitions, the
Calculation Agent may, in its sole discretion, adjust the Cap Price to preserve
the fair value of the Options to Dealer; provided that in no event shall the Cap
Price be less than the Strike Price; provided further that any adjustment to the
Cap Price made pursuant to this Section 9(x) shall be made without duplication
of any other adjustment or determination hereunder (including, for the avoidance
of doubt, adjustments or determinations made in accordance with “Method of
Adjustment,” “Consequences of Merger Events / Tender Offers” and “Consequences
of Announcement Events” in Section 3 above).

 

(y)                                 Tax Forms. Counterparty shall provide to
Dealer a valid U.S. Internal Revenue Service (“IRS”) Form W-9 on or before the
date of execution of this Confirmation and will promptly tender an updated IRS
Form W-9 or applicable IRS Form W-8 if the previously tendered IRS Form W-9
becomes incorrect as a result of a change in facts. Dealer shall provide
Counterparty a valid IRS Form W-9 or applicable IRS Form W-8 on or before the
date of execution of this Confirmation

 

24

--------------------------------------------------------------------------------


 

and will promptly tender an updated IRS Form W-9 or applicable IRS Form W-8 if
the previously tendered IRS Form W-9 or applicable IRS Form W-8 becomes
incorrect as a result of a change in facts.

 

(z)                                  Certain Withholding Taxes. “Indemnifiable
Tax” as defined in Section 14 of the Agreement shall not include any tax imposed
or collected pursuant to Section 871(m) of the Code or Sections 1471 through
1474 of the Code, any current or future regulations or official interpretations
thereof, any agreement entered into pursuant to Section 1471(b) of the Code, or
any fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”).  For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

25

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to Dealer.

 

Very truly yours,

 

 

MORGAN STANLEY & CO. LLC

 

 

 

 

 

By:

/s/ Sebastian Crapanzano

 

Authorized Signatory

 

Name: Sebastian Crapanzano

 

 

Accepted and confirmed
as of the Trade Date:

 

 

 

NOVAVAX, INC.

 

 

 

 

 

By:

/s/ Stanley C. Erck

 

Authorized Signatory

 

Name:  Stanley C. Erck

 

 

--------------------------------------------------------------------------------